 



Exhibit 10.2
CONSULTING AGREEMENT
     This Consulting Agreement (the “Agreement”) dated November 5, 2007 is
entered into by and between LEGACY BANCORP, INC. (the “Company”), LEGACY BANKS
(the “Bank”) and MICHAEL A. CHRISTOPHER (the “Executive” or “Consultant”).
RECITALS:
     WHEREAS, the Executive intends to retire as Chief Operating Officer,
President and Director of the Company and the Bank and as a Director of The
Legacy Banks Foundation effective January 1, 2008; and
     WHEREAS, the Company, the Bank and the Executive have entered into that
certain Separation Agreement and General Release dated as of the date hereof
(the “Separation Agreement”); and
     WHEREAS, the Company and the Bank desire to retain the services of the
Executive as a consultant following his retirement upon the terms and subject to
the conditions set forth in this Consulting Agreement; and
     WHEREAS, Executive desires to be hired as a consultant to the Company and
the Bank to provide the consulting services set forth below upon the terms and
subject to the conditions set forth in this Consulting Agreement.
     NOW, THEREFORE, in consideration of the premises, the mutual promises,
covenants and conditions herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto intending to be legally bound hereby agree as follows:
     1. Post-Employment Consulting Services. Upon his termination of employment
with the Company and the Bank, the Executive agrees to provide consulting
services to the Boards of Directors of the Company and the Bank (the “Board of
Directors”) and the Chief Executive Officer (the “CEO”) of the Company and the
Bank until January 1, 2012, unless terminated sooner hereunder (the “Consulting
Period”). The consulting services will consist of general strategic and tactical
advice in regard to senior management issues within the scope of Executive’s
current management responsibilities and transitional matters relating to the
Bank’s commercial lending operations and investment and fiduciary services,
which shall be provided in accordance with a work schedule reasonably acceptable
to Executive and the CEO (the “Consulting Services”). Consultations shall occur
at mutually convenient times, and may occur by telephone, in person, or in any
other manner acceptable to Executive and the CEO.
     2. Consideration. Executive shall receive no compensation for the
Consulting Services other than the continuation of the vesting of the 49,500
shares of the Company Common Stock (the “Restricted Stock”) awarded to Executive
pursuant to that

Page 1



--------------------------------------------------------------------------------



 



certain Restricted Stock Award Agreement dated as of November 29, 2006 (the
“Restricted Stock Agreement”). As determined by the Compensation Committee of
the Board of Directors, the Restricted Stock Agreement shall continue in effect,
in accordance with the Legacy Bancorp, Inc. 2006 Equity Incentive Plan (the
“Plan”) and this Agreement, subject to the additional condition that Executive
shall be compliance with Paragraphs 5 and 7 of the Separation Agreement.
     3. Reimbursement of Expenses. The Company and the Bank shall reimburse the
Consultant for his actual, reasonable, out-of-pocket expenses incurred in
connection with the provision of the Consulting Services, subject to the
condition that such expenses shall be (a) approved in advance by the CEO or
(b) specified in a budget submitted by Executive and approved by the CEO or the
Board of Directors. The Consultant shall submit accurate and complete supporting
documents for reimbursement of such expenses and shall follow and Company and
Bank policies relating thereto as in effect from time to time.
     4. Post-Employment Noncompetition, Nonsolicitation and Confidentiality. In
exchange for the consideration from the Company and the Bank under Section 2
hereof, the Consultant, the Company and the Bank agree that Consultant shall not
compete with the Company or the Bank for a period ending on January 1, 2012, in
any city, town or county in which the Company or the Bank has an office or has
filed an application for regulatory approval to establish an office, except as
agreed to pursuant to a resolution duly adopted by the Board of Directors.
Consultant agrees that during such period and within said cities, towns and
counties, Consultant shall not work for or advise, consult or otherwise serve
with, directly or indirectly, any entity whose business materially competes with
the depository, lending or other business activities of the Company or the Bank.
The parties hereto, recognizing that irreparable injury will result to the
Company or the Bank, their businesses and properties in the event of
Consultant’s breach of this Section 3, agree that in the event of any such
breach or threatened breach by Consultant, the Company or the Bank will be
entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Consultant, Consultant’s
partners, agents, servants, employees and all persons acting for or under the
direction of Consultant. Nothing herein will be construed as prohibiting the
Company or the Bank from pursuing any other remedies available to the Company or
the Bank for such breach or threatened breach, including the recovery of damages
from Consultant.
     In addition, the Consultant shall comply with the following provisions of
this Agreement until January 1, 2012: Consultant will not, directly or
indirectly:
               i) Solicit, induce, or attempt to induce employees of any Company
Entity to terminate their employment with, or otherwise cease their relationship
with the Company Entity, or
               ii) Solicit, induce, hire or attempt to solicit, induce or hire
any employee of any Company Entity to work or provide services to any third
party; or

Page 2



--------------------------------------------------------------------------------



 



               iii) Solicit to divert or take away or attempt to divert or to
take away, the business or patronage of any Company Entities’ clients, customers
or accounts, or prospective clients, customers or accounts.
     Consultant recognizes, acknowledges and agrees that, prior to his
retirement Executive had, and during the Consulting Period Consultant may have,
access to highly confidential and proprietary information relating to the
Company, the Bank and all subsidiaries and affiliates of each (the “Company
Entities”) and trade secrets (“Proprietary Information,” as described herein)
and the use, misappropriation or disclosure of Proprietary Information would
cause irreparable injury to the Company Entities; and it is essential to the
protection of the Company Entities’ good will and to the maintenance of the
Company Entities’ competitive position that Proprietary Information be kept
secret and that Consultant not disclose Proprietary Information to others, or
use any Proprietary Information to Consultant’s own advantage or the advantage
of any third parties. For purposes of this Separation Agreement, the term
“Proprietary Information” shall include any and all material non-public
information, and shall include and not be limited to non-public information
relating to any Company Entities’ past, present or planned or considered
business activities; any Company Entities’ depositors, borrowers and investors;
techniques; processes; tools; market research, data and strategy; strategic
initiatives including mergers, acquisitions, sales and branch openings and
closings; and, information relating to sales and pricing, including
customer-specific information, pricing policies and strategies. Proprietary
Information shall include information in any form whatsoever, including but not
limited to, hard copy, computer floppy diskette, CD, CD-ROM drive, information
retained in electronic storage, or other information storage means. Consultant
acknowledges and agrees that his obligations under this paragraph shall survive
the termination of this Agreement. Notwithstanding anything contained herein to
the contrary, Consultant may disclose any knowledge of banking, financial and/or
economic principles, concepts or ideas which are not derived from the business
plans or activities of the Company Entities. Further, Consultant may disclose
information regarding the business activities of the Bank to the OTS,
Massachusetts Department of Banking or the FDIC pursuant to a formal regulatory
request.
     5. Breach by Consultant. In the event the Company or the Bank believes
Consultant has breached Paragraph 5 or Paragraph 7 of the Separation Agreement,
or Paragraph 4 hereof, it must give Consultant written notice and opportunity to
cure within fifteen (15) days of Consultant’s receipt of the notice. This notice
does not affect the ability of the Company or of the Bank to seek a protective
order against Consultant. If Consultant shall fail to cure such breach of
Paragraph 5 or Paragraph 7 of the Separation Agreement, or Paragraph 4 hereof,
the Company shall be entitled to terminate this Agreement in which event
Consultant shall only be entitled to the shares of Restricted Stock vested
through the date of termination pursuant Restricted Stock Agreement and the
Plan.

Page 3



--------------------------------------------------------------------------------



 



     6. Independent Contractor. The Company, the Bank and the Consultant intend
that the Consultant perform the consulting services as an independent contractor
and not as an employee. Accordingly, with respect to all services covered by
this Agreement, the Consultant, the Company and the Bank each acknowledge and
agree that the Consultant will not be treated as an employee for purposes of the
Federal Insurance Contributions Act, the Social Security Act, the Federal
Unemployment Tax Act, federal and state income tax withholding, state
unemployment taxes, State Workmen’s Compensation Insurance and similar laws
covering the employer-employee relationship. The Consultant further acknowledges
that he is responsible for the payment of any state or federal income tax or
self-employment tax with respect to the payments made to the Consultant under
this Agreement.
     7. Review by Counsel. The Company and the Bank have advised Consultant to
consult with an attorney of his choosing regarding the legal and tax effects of
this Agreement prior to signing this Agreement. The Consultant represents that
he understands and agrees that Consultant has the right and has been given the
opportunity to review this Agreement with an attorney.
     WITNESS the following signatures:
SIGNATURES

                            Date    Michael A. Christopher                     
            LEGACY BANKS    Date                      By             J. Williar
Dunlaevy          Title:             LEGACY BANCORP, INC.
        By:       Date      J. Williar Dunlaevy          Title:        

Page 4